DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 	The following title is suggested: “Appearance Configuration of Information Processing Terminal”.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0135145 A1 to Kamide et al. (hereinafter Kamide).
	With regard to claim 1, Kamide discloses:
1. 	An information processing apparatus comprising: 
a display control unit configured to display, on a display screen, execution information related to execution of at least one application specified on the basis of a predetermined determination result see, Fig. 2, and detailed description, including, control unit 20 includes a CPU, and controls the portable device 10 totally. In the present embodiment, when the user performs a given application with the portable device 10, the control unit 20 judges a way of holding the portable device 10, and performs processing that displays an icon (i.e., information) of the application according to the holding way, para. 0034); and 
a processing control unit configured to execute first processing in a case where the at least one application is specified (see, Fig. 2, and as above, the control unit 20 and performs processing that displays an icon (i.e., information) of the application according to the holding way. (For, example, upright in Portrait Mode, orientation.) Here, the portable device 10 can include an application having a speech recognition function, as an example of an application., and 
execute second processing on the basis of a response of a user to the displayed execution information (see, Fig. 5B, and detailed description, including, when the judgment in step S34 is positive, i.e., the user holds the portable device 10 as illustrated in FIG. 5B, the control unit 20 advances to step S36, and displays an icon of the application of the camera on the display 13, para. 0042). 
With regard to claim 2, Kamide discloses:2. 	The information processing apparatus according to claim 1, wherein 
the first processing is an activation preparation processing related to the application (see, Fig. 4, and detailed description, including, first, the control unit 20 judges in step S30 whether the way of holding the portable device is a pattern 1. Here, the pattern 1 is a pattern of the way of holding the portable device as illustrated in Fig. 5A, for example, para. 0040) and 
the second processing is an activation processing related to the application (see, Fig. 4, and detailed description, including, the control unit 20 performs image-capturing with the use of the front surface image-capturing unit 11, para. 0041). 
With regard to claim 3, Kamide discloses:3. 	The information processing apparatus according to claim 1, wherein 

the second processing is to bring the application into a foreground state (see, Fig. 3, and detailed description, including, when the judgment of step S40 is positive, the control unit 20 advances to step S42, displays the icon of the application of the game, and then advances to step S16, para. 0043). 
With regard to claim 4, Kamide discloses:4. 	The information processing apparatus according to claim 1, wherein 
the execution information is a part of a screen of the application (see, Fig. 6A, and detailed description, including, In step S40, the control unit 20 judges whether the way of holding the portable device 10 by the user is a pattern 2. Here, the pattern 2 is a pattern of the way of holding the portable device as illustrated in FIG. 6A, para. 0043), 
the display control unit displays an entire screen of the application on the basis of the response of the user to the displayed part of the screen of the application (see, Fig. 3, and detailed description, including, to step S18, the control unit 20 waits until the application is selected by the user (i.e., until the icon of the application to be run is tapped). Then, when the application is selected by the user, the control unit 20 runs the selected application in step S20, and all the processing of FIG. 3 is completed, para. 0053), and 

With regard to claim 5, Kamide discloses:5. 	The information processing apparatus according to claim 4, wherein 
the displayed part of the screen of the application includes the screen of the application and an image belonging to a layer higher than the screen of the application (see, detailed description, including, the control unit 20 displays the icons of the browser and the mailer on the display 13. When the control unit 20 cannot judge the priority of the browser and the mailer, the control unit 20 needs to display the icons of the browser and the mailer side by side. On the contrary, when the user usually uses the mailer frequently among the browser and the mailer, the control unit 20 needs to set the priority of the mailer than that of the browser and display the icon of the mailer, para. 0050). 
With regard to claim 6, Kamide discloses:6. 	The information processing apparatus according to claim 1, wherein 
icon related to the application, (see, Fig. 3, and detailed description, including, in step S16, the control unit 20 judges whether the icon is displayed on the display 13, para. 0052) and 
the processing control unit executes the second processing on the basis of the response of the user to the displayed icon (see, Fig. 3, and detailed description, including, step S18, the control unit 20 waits until the application is selected by the user (i.e., until the icon of the application to be run is tapped). Then, when the application is selected by the user, the control unit 20 runs the selected application in step S20, and all the processing of FIG. 3 is completed, para. 0053). 
With regard to claim 7, Kamide discloses:7. 	The information processing apparatus according to claim 1, wherein 
the response of the user is a touch operation by the user on the display screen (see, Fig. 7B, and detailed description, including, when the touch sensor 18A detects that the user's ear touches the first surface as illustrated in Fig. 7B, an application of the voice control which is an application operating the portable device 10 in voice may be run, para. 0044), and 
the processing control unit executes the second processing corresponding to a position on the display screen, the touch operation being performed on the position (see, as above, as illustrated in Fig. 7B, an application of the voice control which is an application operating the portable device 10 in voice may be run, para. 0044). 

the response of the user is execution of a predetermined utterance by the user (see, Fig. 7A, and detailed description, including, an application of the voice control which is an application operating the portable device 10 in voice may be run. In this case, when the user calls a name (for example, Taro Suzuki) of a person to whom the user wants to make a call, the control unit 20 may automatically make a call using a telephone number stored into the flash memory 17, para. 0044), and 
the processing control unit executes the second processing on the basis of a phrase of the predetermined utterance (see, as above, and in this case, when the user calls a name (for example, Taro Suzuki) of a person to whom the user wants to make a call, the control unit 20 may automatically make a call using a telephone number stored into the flash memory 17, para. 0044). 

With regard to claim 10, Kamide discloses:10. 	The information processing apparatus according to claim 1, wherein 
the at least one application is a camera application, (see Fig. 5B, and detailed description, including, when the user wants to use an application of a camera, for example, the user adopts a way of holding the portable device as illustrated in Fig. 5B, para. 0036) and 
the predetermined determination result includes operation information related to the user (see, as above, and when the user wants to use an application of a camera, for example, the user adopts a way of holding the portable device as illustrated in Fig. 5B, 
With regard to claim 11, Kamide discloses:11. 	The information processing apparatus according to claim 10, wherein 
the processing control unit further executes activation processing of a camera in a case where the camera application is specified (see, detailed description, including, the control unit 20 may display the icon of the application of the camera so as to become larger than the icon of the application of the game, for example, or may display the icon of the application of the camera above the icon of the application of the game, para. 0042). 
With regard to claim 14, Kamide discloses:14. 	The information processing apparatus according to claim 1, wherein 
the predetermined determination result includes a determination result based on an action of the user (see, Fig. 5B and detailed determination, when the user wants to use an application of a camera, for example, the user adopts a way of holding the portable device as illustrated in Fig. 5B, para. 0036 and 
the processing control unit executes the first processing on the basis of the predetermined determination result (see, detailed description, including, the user needs to reproduce the way of holding the portable device 10 at the time of using the application, as a premise, para. 0036). 

the predetermined determination result includes a determination result based on setting information related to the application (see, Fig. 7B, and detailed description, concerning the contact with the ear being sensed, when the touch sensor 18A detects that the user's ear touches the first surface as illustrated in Fig. 7B, an application of the voice control which is an application operating the portable device 10 in voice may be run, para. 0044), and 
the processing control unit executes the first processing on the basis of the predetermined determination result (see, as above, and an application of the voice control which is an application operating the portable device 10 in voice may be run, para. 0044). 
With regard to claim 16, Kamide discloses:16. 	The information processing apparatus according to claim 1, wherein 
the predetermined determination result includes a determination result based on operation information related to the user (see, Fig. 7B, and detailed description, concerning the contact with the ear being sensed, when the touch sensor 18A detects that the user's ear touches the first surface as illustrated in Fig. 7B, an application of the voice control which is an application operating the portable device 10 in voice may be run, para. 0044), and 
the processing control unit executes the first processing on the basis of the predetermined determination result (see, as above, and an application of the voice 
With regard to claim 17, claim 17 (a method claim) recites substantially similar limitations to claim 1 (an apparatus claim) (with the addition of a processor, see, claim 1 of reference) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 18, claim 18 (a program product claim) recites substantially similar limitations to claim 1 (an apparatus claim) (with the addition of a processor, see, claim 1 of reference) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamide in view of U.S. Patent Application Publication No. 2018/0314552 A1 to Kim et al. (hereinafter Kim ‘552).
With regard to claim 9, Kamide fails to explicitly disclose:9. 	The information processing apparatus according to claim 1, wherein 
the display control unit cancels the display of the execution information in a case where the response of the user is not recognized within a predetermined time after the first processing is executed, and 
the processing control unit executes cancellation processing related to the first processing in the case where the response of the user is not recognized within the predetermined time after the first processing is executed. 
Kim discloses:
the display control unit cancels the display of the execution information in a case where the response of the user is not recognized within a predetermined time after the first processing is executed (see, detailed description, including, Summary, which requires a long execution time, from among tasks to be performed continuously is present, an electronic device that receives the sequence of tasks from an intelligence server to process the sequence of tasks, may wait for the execution completion of the corresponding task or may cancel the processing for the pass rule by the time-out set to the task, para. 0010), and 
cancel the processing for the pass rule by the time-out set to the task, para. 0010).	It would have been obvious to one having the teachings of Kamide, and Kim ‘552 before her, and before the effective filing date of the claimed invention to combine the features of Kim ‘552, with the system of Kamide, that discusses a feature that allows the processor to determine whether an amount of time has passed and elect to cancel the processing of an event that requires further input.  The ability of a system to “time out” after the passage of an amount of time is well known, and in a large application often necessary, in order for the next step, or new application to continue or start.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamide in view of U.S. Patent Application Publication No. 2015/0153946 A1 to Kim et al. (hereinafter Kim ‘946).
With regard to claim 12, Kamide fails to explicitly disclose:12. 	The information processing apparatus according to claim 1, wherein 
the at least one application is a map application, and 
the predetermined determination result includes determination that the user is in a predetermined position. 
Kim ‘946 disclose:
a map application (see, Fig. 11B, and detailed description, including, 180, which has received the image of the floor, may execute an application pre-matched with the image of the floor (e.g., map application) para. 0207), and 
the predetermined determination result includes determination that the user is in a predetermined position (see, Fig. 11B, and detailed description, including the image of the floor, and the mapping location, the controller 180 may execute an application pre-matched with the tilted degree. That is, if a locked state is converted into a released state, the rear camera 121b may be activated to receive an image of the floor. Then the controller 180, which has received the image of the floor, may execute an application pre-matched with the image of the floor (e.g., map application) para. 0207).
It would have been obvious to one having the teachings of Kamide, and Kim ‘946 before her, and before the effective filing date of the claimed invention to combine the features of Kim ‘946, with the system of Kamide, that discusses a feature to map and identify the mapped location with the user holding the device that may image the floor, or signal the application concerning the user’s location in the image of the mapped view as discussed above in para. 0207).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamide in view of U.S. Patent Application Publication No. 2012/0233571 A1 to Wever et al. (hereinafter Wever).
With regard to claim 13, Kamide fails to explicitly disclose:13. 	The information processing apparatus according to claim 1, wherein 
a music reproduction application. 
Wever discloses: 
the at least one application is a music reproduction application (see, detailed description, including Summary, the services may be in the form of a particular media or communication application desired by the user, such as a music player, a game player, an electronic book, short messages, email, content sharing, web browsing, etc., para. 0003).
It would have been obvious to one having the teachings of Kamide, and Wever before her, and before the effective filing date of the claimed invention to combine the features of Wever, with the system of Kamide, it is well known for multimedia to be available to small mobile devices, and that the activity or selection of the multimedia format, for example, a music reproduction player to be readily available over a networked system to the small mobile device or otherwise on a terminal. 

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
US 20170094162 A1 to Brauer; Robert et al. that discusses - Techniques for entering an image-capture user interface from a locked mobile device and capturing an image while the mobile device is still in a locked state. In an example implementation, a mobile device at a lock-screen may detect a change in orientation of the mobile device from a portrait orientation to a landscape orientation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178


/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	2-24-2022